DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This is a first action on the merits for this continuous application filed on 05/21/20
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-44 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Burnett et al. (US 2017/0136209 A1).
	Regarding claims 1, 9, 27, and 44; Burnett et al. discloses a reusable catheter insertion aid head (Fig.10A:102, 106)  of a catheter insertion aid (Fig.10A:1016 and 1010), the catheter insertion aid is capable of being configured to mate with a urinary intermittent catheter with a catheter tube to be inserted into a male or female urethral tract to facilitate drainage of urine from a bladder [0002] into a receptacle (Fig.10A:1022], the catheter insertion aid head comprising:
an insertion tip (unlabeled tip of 106 as shown in Fig.10A) located at a proximal end of the insertion aid head;
a self-sealing mating mechanism (Fig.10A:118) on the proximal end of the insertion aid head that is capable of being configured to mate with a distal end of a catheter funnel to create a hermetic seal that is substantially air- and water-tight;
a physical interface (Fig.10A:1012) for a user to hold and support the insertion aid against the body when inserting the catheter tube into the male or female urethral tract; 
a mating mechanism (unlabeled mating right end of 106 as shown in Fig.10aA) on a distal end of the insertion aid head that is capable of being configured to mate with a proximal end of a flexible bag surrounding the catheter tube;
an insertion tip (unlabeled tip of 106 as shown in Fig.10A) located at a proximal end (unlabeled left end of 1016 as shown in Fig.10A) of the insertion aid;
a flexible bag (Fig.10A:1110) surrounding the catheter tube that includes a first end and a second end, the first end connecting to the catheter insertion aid with a first collar connection mechanism (unlabeled right end of 118 as shown in Fig.10A) and the second end configured to connect to a catheter funnel with a second collar connection mechanism (unlabeled left end of 118 as shown in Fig.10A);
a self-sealing mating mechanism (Fig.10A:118) on the proximal end of the insertion aid configured to mate with the catheter funnel to create a hermetic seal that is substantially air- and water-tight;
a physical interface (Fig.10A:1012) that helps a user hold and support the insertion aid against the body when inserting the catheter tube into the male or female urethral tract;
an insertion tip located at a proximal end of the insertion aid;
a flexible bag (Fig.10A:1110) surrounding the catheter tube that includes a first end and a second end, the first end connecting to the catheter insertion aid with a first collar connection mechanism (unlabeled right end of 118 as shown in Fig.10A) and the second end configured to connect to a catheter funnel with a second collar connection mechanism (unlabeled left end of 118 as shown in Fig.10A);
a self-sealing mating mechanism (Fig.10A:118) on the proximal end of the insertion aid configured to mate with the catheter funnel to create a hermetic seal that is substantially air- and water-tight;
a physical interface (Fig.10A:1012) that helps a user hold and support the insertion aid against the body when inserting the catheter tube into the male or female urethral tract,
wherein the insertion tip and the flexible bag are made from sterilization-resilient, biodegradable, or compostable material [0138];
an insertion tip (unlabeled tip of 106 as shown in Fig..10A) located at a proximal end of the insertion aid;
a lubrication reservoir (Fig.10A:1018) that is capable of holding a lubricant to coat a thin layer of the lubricant on the catheter tube facilitating insertion of the catheter tube into the male or female urethral tract, wherein an inner diameter of the insertion tip is configured to match an outer diameter of the catheter tube such that the catheter tube can pass through the insertion tip and retain the thin layer of the lubricant on a surface of the catheter tube;
a flexible bag (Fig.10A:1110) surrounding the catheter tube that includes a first end and a second end, the first end connecting to the lubrication reservoir with a first collar connection mechanism (unlabeled right end of 118 as shown in Fig.10A) and the second end configured to connect to a catheter funnel with a second collar connection mechanism (unlabeled left end of 118 as shown in Fig.10A);
a self-sealing mating mechanism (Fig.10A:118) on the proximal end of the insertion aid configured to mate with the catheter funnel to create a hermetic seal that is substantially air- and water-tight;
a physical interface (Fig.10A:1012) that helps a user hold and support the insertion aid against the body when inserting the catheter tube into the male or female urethral tract,
one or more near-field communication (NFC) tags [0145] embedded in the insertion aid that contain authentication information and validate the authentication information and usage information, wherein the usage information includes number of sterilizations and a time and date of each sterilization and the one or more NFC tags store a remaining longevity of the insertion aid based on the usage information, the one or more NFC tags are scannable by a mobile phone or a mobile application; and
electronic sensors [0002] embedded in the insertion aid to perform real-time analysis of a bioburden present in the urine, wherein the one or more NFC tags stores bioburden data from the bioburden present in the urine.
Regarding claims 2 and 10; Burnett et al. discloses that the insertion tip is made from sterilization-resilient, biodegradable, compostable material [0138].
Regarding claims 3, 11, and 28; Burnett et al. discloses that the physical interface (Fig.10A:1012) is a usability handle that helps a male user support the insertion aid against a shaft of a penis for easier catheter insertion with one hand.
Regarding claims 4, 12, and 29; Burnett et al. discloses that the physical interface (Fig.10A:1012) a usability flange that helps a female user hold the insertion aid securing against a urethral opening while simultaneously spreading a labia apart for easier catheter insertion with one hand.
Regarding claims 5, 13, and 30; Burnett et al. discloses that the self-sealing mating mechanism (Fig.10A:118) includes a quarter-turn female luer-locking component that mates with a male luer-locking component of the catheter funnel.
Regarding claims 6, 14, and 31; Burnett et al. discloses a lubrication reservoir (Fig.10A:1018) that is capable of holding a lubricant to coat a thin layer of the lubricant on the catheter tube facilitating insertion of the catheter tube into the male or female urethral tract, wherein an inner diameter of the insertion tip is configured to match an outer diameter of the catheter tube such that the catheter tube can pass through the insertion tip and retain the thin layer of the lubricant on a surface of the catheter tube.
Regarding claims 7, 15, and 32; Burnett et al. discloses that the lubrication reservoir (Fig.10A:1018) is capable of being refillable through a resealable, leak-proof access port on the outside of the insertion aid head.
Regarding claims 8, 16, and 33; Burnett et al. discloses that the access port includes a luer-locking system [0364].
Regarding claims 17 and 34; Burnett et al. discloses one or more near-field communication (NFC) tags [0145] embedded in the catheter insertion aid that contain authentication information and validate the authentication information and usage information, wherein the usage information includes number of sterilizations and a time and date of each sterilization and the one or more NFC tags store a remaining longevity of the insertion aid based on the usage information.
Regarding claims 18 and 35; Burnett et al. discloses that the one or more NFC tags [0145] are capable of being scannable by a mobile phone or a mobile application.
	Regarding claims 19 and 36; Burnett et al. discloses electronic sensors [0002] embedded in the insertion aid to perform real-time analysis of a bioburden present in the urine.
Regarding claims 20 and 37; Burnett et al. discloses that the one or more NFC tags [0145] are capable of storing bioburden data from the bioburden present in the urine.
Regarding claims 21 and 38; Burnett et al. discloses that the first collar connection mechanism and the second collar connection mechanism are each a threaded [0364] connection mechanism.
Regarding claims 22 and 39; Burnett et al. discloses that the first collar connection mechanism and the second collar connection mechanism are each a snap-fit [0364] connection mechanism.
Regarding claims 23 and 40; Burnett et al. discloses an easy-to-grip plastic tabs (Fig.10A:1008) such that a finger can be used to disassemble or assemble the catheter and the insertion aid.
Regarding claims 24 and 41; Burnett et al. discloses that the first collar connection mechanism and the second collar connection mechanism with the flexible bag is configured for use by individuals
with limited dexterity through implementation of usability tabs (Fig.10A:1008) that improve the ergonomics of assembling and disassembling the catheter.
Regarding claims 25 and 42; Burnett et al. discloses that the self-sealing mating mechanism with the insertion aid and the catheter funnel [0122-0123] are configured for use by individuals with limited dexterity through implementation of usability tabs that improve the ergonomics of assembling and disassembling the catheter.
Regarding claims 26 and 43; Burnett et al. discloses that the flexible bag is made of a material that is gas-permeable but not liquid-permeable [0138].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONZER R CHORBAJI whose telephone number is (571)272-1271. The examiner can normally be reached M-F 5:30-12:00 and 6:00-9:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill J Warden can be reached on (571)272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONZER R CHORBAJI/Primary Examiner, Art Unit 1798